[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ANSWER TO REQUEST FOR ARTICULATION
CT Page 13087
1. The easement is a right of way for travel except as recited in the last paragraph of the court's opinion of April 13, 2000.
The white fence that defendant erected does not really interfere with plaintiff's rights in that area.
Tenant's right to park are only limited by the requirement that they cannot interfere with plaintiff's easement rights.
2. The paved portion of the roadway between plaintiff's and defendant's property is part of the town road.
3. The $200 is warded for the unnecessary annoyance of the plaintiff's use of their rights.
As to the general claims in the last paragraph the court has no evidence of what the defendant seeks.
Norris L. O'Neill, J.